DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2. 	Claims 1-3, 7-9, 14, 18, 36-38, 43, 51, 52 are pending wherein claims 1, 18, 36 and 51 are in independent form.
3.	Claims 1, 8, 9, 14, 18, 36, 43, 51 have been amended.
4. 	Claims 4-6, 10-13, 15-17, 19-35, 39-42, 44-50, 53-54 have been canceled.
Response to Arguments
5.	Applicant's arguments filed on 04/26/2021 have been fully considered but they are not persuasive. The reasons set for the below.
6.	On page 8 of the remarks, applicant argues, “Thus, Lee ‘346 discloses that a first threshold may be provided for a first CE level and an offset may be used to determine a second threshold for a second (next) CE level. Then the same offset can be used to determine a third threshold for a third CE level and so on. Even to the extent that the offset can be said to be associated with the first CE level (which Applicants do not necessarily agree), the threshold is not measured relative to a threshold boundary for the second CE level. Further, as disclosed in Lee ‘346, the thresholds specifically relate to values that trigger neighbor cell/frequency measurement. The thresholds do not trigger the UE to change CE levels.”
		In response, examiner respectfully disagrees because:
o configure each threshold value being greater than corresponding boundary value for determining the CE mode level, in order to determining whether to reselect the cell before changing the CE mode level”). The threshold values corresponding to coverage enhancement levels are determined based on the threshold values for triggering neighbor cell measurement (Par 0095 disclose, “the UE determines the coverage enhancement level and determines the threshold values associated with the determined coverage enhancement level among the received multiple threshold values”). Therefore, the boundary values/threshold values corresponding to coverage enhancement levels are used to change CE level and threshold values for triggering neighbor cell measurement are used to measure neighbor cell (Par 0092, Par 0095, Par 0104). Lee ‘346 further discloses to provide a reference threshold for an initial CE level and offset values related to the reference threshold are provided to determine the thresholds for the successive CE levels (Par 0092). If the reference threshold is the boundary value for CE level 1, then an offset from the reference threshold is the threshold value/boundary value for the next CE level, CE level 2. For example, if CE_Th1 is the reference threshold value, then an offset from CE_Th1 generates CE_Th2 which is the boundary value/threshold value for CE level 2 (Fig. 6). Therefore, the offset is measured from a boundary 
7.	On page 9 of the remarks, applicant argues, “Thus, Lee ‘346 discloses that if the measured RSRP is greater than the threshold between level 1 and level 2 but less than Thl for measuring the neighboring cell, the UE measures the neighboring cell for cell reselection purposes. Lee ‘346 only discloses changing CE levels when the RSRP is greater than the boundary threshold between two CE levels. This is in contrast to Applicants’ amended Claim 1, which recites “determining whether the wireless device is permitted to make a second attempt according to CE level N+l, the determining based at least in part on whether the received power of the wireless device while operating according to CE level N is within an offset measured from a boundary between CE level N and CE level N+l. the offset associated with the CE level N,” as recited in amended Claim 1”.
		In response, examiner respectfully disagrees because:
	Lee ‘346 discloses to change CE level when the RSRP is less than a CE threshold value/boundary value between two CE levels. When the UE is in CE level 1 and RSRP is less than CE_Th1 (RSRP<CE_Th1), UE changes CE mode from level 1 to level 2 and therefore, CE_Th1 is the boundary value between CE level 1 and CE level 2. Similarly, UE changes CE mode from level 2 to level 3 when RSRP<CE_Th2. Therefore, the difference between CE_TH1 and CE_Th2 is the offset value that causes the UE to be in CE level 2. So, Lee ‘346 teaches . 

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	 Claims 1, 2, 7-9, 14, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20160353440 A1, hereinafter referred to as Lee) in view of Lee et al (US 20180160346 A1, hereinafter referred to as Lee ‘346).
		Re claim 1, Lee teaches a method for use in a wireless device (Abstract) having a received power (RSRP) associated with a coverage extension (CE) level N determined from a plurality of CE levels (determining 
	(i) determining that a first attempt to access a system has failed (not receiving RAR after making maximum number of attempts in a certain/current CE level, Par 0201), the first attempt performed according to the CE level N (certain/current CE level, Par 0201) (Par 0167-0170, Par 0201);
	(ii) determining whether the wireless device is permitted to make a second attempt according to CE level N+1 (WTRU increases CE level “based on an indication or configuration from the eNB”---Par 0201), and
	(iii) initiating the second attempt to access the system, according to the CE level N+1 (increasing the CE level to the next CE level) in response to a determination that the wireless device is permitted to do so (WTRU increases CE level “based on an indication or configuration from the eNB”---Par 0201) (Par 0201).
		Lee does not explicitly disclose that the determining based at least in part on whether the received power of the wireless device while operating according to CE level N is within an offset measured from a boundary between CE level N and CE level N+1, the offset associated with the CE level N.
		Lee ‘346 teaches that the determining based at least in part on whether the received power of the wireless device (measured RSRP of the serving cell) while operating according to CE level N (operating in CE level 1) is within an offset (difference between CE_TH1 and CE_Th2) measured from a boundary between CE level N and CE level N+1 (measured from CE_Th1 which is the boundary between CE level 1 and CE level 2), the offset (difference between 
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Lee by including the step that the determining based at least in part on whether the received power of the wireless device while operating according to CE level N is within an offset measured from a boundary between CE level N and CE level N+1, the offset associated with the CE level N, as taught by Lee ‘346 for the purpose of “changing a coverage enhanced (CE) mode with multiple threshold values for cell reselection in a wireless communication system”, as taught by Lee ‘346 (Par 0001).
		Claim 18 recites a wireless device performing the steps recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Re claim 2, Lee teaches that a number of repetitions permitted for an access attempt according to CE level N is fewer than a number of repetitions permitted for an access attempt according to CE level N+1 (Par 0201---“ the WTRU may increase the CE level to the next CE level having a larger number of repetitions).
		Re claim 7, Lee does not explicitly disclose to determine that the received power of the wireless device is associated with the CE level N when the received power of the wireless device is: greater than a first threshold X(N), the first threshold X(N) corresponding to a minimum received power associated with the 
		Lee ‘346 teaches that the received power of the wireless device is associated with the CE level N (CE level 2) when the received power of the wireless device is: greater than a first threshold X(N) (Measured RSRP is greater than CE_TH2), the first threshold X(N) corresponding to a minimum received power associated with the CE level N (CE_TH2 is the minimum measured RSRP in CE level 2); and less than a second threshold Y(N) (RSRP<CE_TH1), the second threshold Y(N) corresponding to a maximum received power associated with the CE level N (CE_TH1 is the entry power RSRP level for CE level 2) (Fig. 6, Par 0110-0112).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Lee by including the step to determine that the received power of the wireless device is associated with the CE level N when the received power of the wireless device is: greater than a first threshold X(N), the first threshold X(N) corresponding to a minimum received power associated with the CE level N; and less than a second threshold Y(N), the second threshold Y(N) corresponding to a maximum received power associated with the CE level N, as taught by Lee ‘346 for the purpose of “changing a coverage enhanced (CE) mode with multiple threshold values for cell reselection in a wireless communication system”, as taught by Lee ‘346 (Par 0001).
		Re claim 8, Lee does not explicitly disclose that the first threshold X(N) defines the boundary between CE level N and CE level N+1.

		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Lee by including the step that the first threshold X(N) defines the boundary between CE level N and CE level N+1, as taught by Lee ‘346 for the purpose of “changing a coverage enhanced (CE) mode with multiple threshold values for cell reselection in a wireless communication system”, as taught by Lee ‘346 (Par 0001).
		Re claim 9, Lee does not explicitly disclose to determine that the received power of the wireless device is within the offset associated with the CE level N when the received power of the wireless device is less than the first threshold X(N) plus the offset associated with the CE level N.
		Lee ‘346 to determine that the received power of the wireless device is within the offset associated with the CE level N (Difference between CE_TH1 and CE_TH2) when the received power of the wireless device is less than the first threshold X(N) (CE_TH2) plus the offset (Difference between CE_TH1 and CE_TH2) associated with the CE level N (Fig. 6, Par 0110-0112).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Lee by including the step to determine that the received power of the wireless device is within the offset associated with the CE level N when the received power of the wireless device is less than the first threshold X(N) plus the offset associated with the CE level N, as taught by Lee 
		Re claim 14, Lee does not explicitly disclose to prohibit the wireless device from making the second access attempt according to the CE level N+1 in response to a determination that the received power of the wireless device is within CE level N but not within the offset. 
		Lee ‘346 teaches to prohibit the wireless device from making the second access attempt according to the CE level N+1 in response to a determination that the received power of the wireless device is within CE level N but not within the offset (not changing CE mode from level 2 to level 3 when the measured RSRP is not less than CE_TH2 (i.e. measured RSRP does not exceed the offset (difference between CE_TH1 and CE_TH2) associated with CE level 2) (Fig. 6, Par 0008-0009, Par 0013, Par 0092-0096, Par 0104, Par 0109-0112).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Lee by including the step to prohibit the wireless device from making the second access attempt according to the CE level N+1 in response to a determination that the received power of the wireless device is within CE level N but not within the offset, as taught by Lee ‘346 for the purpose of “changing a coverage enhanced (CE) mode with multiple threshold values for cell reselection in a wireless communication system”, as taught by Lee ‘346 (Par 0001).
3 is rejected under 35 U.S.C. 103 as being unpatentable over Lee and  Lee ‘346 as applied to claim 1 above and further in view of Sun et al (US 20180279274 A1, hereinafter referred to as Sun).
		Re claim 3, Lee does not explicitly disclose that a maximum transmission power permitted for an access attempt according to CE level N is less than a maximum transmission power permitted for an access attempt according to CE level N+1.
		Sun teaches that a maximum transmission power permitted for an access attempt according to CE level N (Maximum transmission power configured by the base station for the first enhanced coverage level) is less than a maximum transmission power permitted for an access attempt according to CE level N+1 (Maximum transmit power of UE’s PA or a second power value configured by base station for second enhanced coverage level wherein the initial power of the second enhanced coverage level is the maximum transmit power of the first enhanced coverage level) (Fig. 21-22, Par 0195-0204).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Lee by including the step that a maximum transmission power permitted for an access attempt according to CE level N is less than a maximum transmission power permitted for an access attempt according to CE level N+1, as taught by Sun for the purpose of efficiently controlling uplink transmission power to control interference and avoid large power hopping, as taught by Sun (Par 0045).

	(i) determining information (CE thresholds for different CE levels, Reference threshold value and offset for different CE levels) related to whether a wireless device is permitted to make a second attempt to access the network node (changing the CE level from a current level to next level) from a coverage extension (CE) level N+1 (next CE level such as CE level 2, CE level 3) after 
	(ii) wherein the information comprises an offset value (offset from the reference threshold value, Par 0092; each threshold value is associated with each CE level thresholds CE_TH1 of CE level 1, CE_Th2 of CE level 2 (Par 0110) and by providing CE_Th1 and CE_Th2, a difference/offset value between CE_Th1 and CE_Th2 is included in the CE_Th1 and CE_Th2) associated with CE level N (offset from the reference threshold value is associated with the CE level corresponding to the reference threshold; difference between CE_TH1 and CE_Th2/offset is determined from a boundary value of CE level 1, CE_Th1 and therefore, it (difference between CE_TH1 and CE_Th2/offset) is associated with the CE level 1) and enabling the wireless device to determine whether a received 
	(iii) communicating the information to the wireless device (offset from the reference threshold value, Par 0092; providing the different CE thresholds) (Fig. 1, Fig. 6, Par 0008-0009, Par 0013, Par 0092-0096, Par 0104, Par 0109-0112).
		Lee ‘346 does not explicitly disclose to change CE level to N+1 when an access attempt failed in the CE level N.
		Lee teaches to change CE level to N+1 when an access attempt failed in the CE level N (increasing the CE level to the next CE level) (Par 0201).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Lee ‘346 by including the step to change CE level to N+1 when an access attempt failed in the CE level N, as taught by Lee for the purpose of providing coverage enhancement for channels in a wireless communication system to achieve better channel estimation accuracy, as taught by Lee (Par 0003).
		Lee ‘346 discloses to provide CE thresholds to change CE levels. Lee discloses to change CE level (based on indication or configuration from the eNB) after failing the access attempt in a current CE level (Par 0201). Therefore, the combination of Lee ‘346 and Lee is capable of determining related to whether a 
		Claim 51 recites a network node performing the steps recited in claim 36 and thereby, is rejected for the reasons discussed above with respect to claim 36.
		Re claims 37, 52, Lee ‘346 does not explicitly disclose that a number of repetitions permitted for an access attempt according to CE level N is fewer than a number of repetitions permitted for an access attempt according to CE level N+1.
		Lee teaches that a number of repetitions permitted for an access attempt according to CE level N is fewer than a number of repetitions permitted for an access attempt according to CE level N+1 (Par 0201---“ the WTRU may increase the CE level to the next CE level having a larger number of repetitions).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Lee ‘346 by including the step that a number of repetitions permitted for an access attempt according to CE level N is fewer than a number of repetitions permitted for an access attempt according to CE level N+1, as taught by Lee for the purpose of providing coverage enhancement for channels in a wireless communication system to achieve better channel estimation accuracy, as taught by Lee (Par 0003).
.
11.	 Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Lee ‘346 and  Lee as applied to claim 36 above and further in view of Sun et al (US 20180279274 A1, hereinafter referred to as Sun).
		Re claim 38, Lee does not explicitly disclose that a maximum transmission power permitted for an access attempt according to CE level N is less than a maximum transmission power permitted for an access attempt according to CE level N+1.
		Sun teaches that a maximum transmission power permitted for an access attempt according to CE level N (Maximum transmission power configured by the base station for the first enhanced coverage level) is less than a maximum transmission power permitted for an access attempt according to CE level N+1 (Maximum transmit power of UE’s PA or a second power value configured by base station for second enhanced coverage level wherein the initial power of the 
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Lee by including the step that a maximum transmission power permitted for an access attempt according to CE level N is less than a maximum transmission power permitted for an access attempt according to CE level N+1, as taught by Sun for the purpose of efficiently controlling uplink transmission power to control interference and avoid large power hopping, as taught by Sun (Par 0045).
Relevant Prior Art
		Tseng et al (US 20180220486 A1) discloses to determine a CE level based on the RSRP measurement and switch to another CE level when an access attempt is failed in the current CE level (Par 0023-0029).










Conclusion
		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
		A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/HARUN CHOWDHURY/Examiner, Art Unit 2473